  Case 2:20-cv-10822-SJM-APP ECF No. 1 filed 03/30/20            PageID.1   Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MARIA DREW-CUSHINGBERRY,
                                               Case No.
                  Plaintiff,
                                               Hon.
 -vs-
                                               Lower Court Case No. 20-002971-CK
 UNITED OF OMAHA LIFE
 INSURANCE COMPANY,

           Defendant.
__________________________________________________________________/

                                NOTICE OF REMOVAL

TO: Clerk of the Court
    United States District Court
    Eastern District of Michigan

        Defendant files its Notice of Removal for removal of this civil action from the

Circuit Court of Wayne County, Michigan to the United States District Court for the

Eastern District of Michigan on the ground of federal question jurisdiction pursuant

to 28 U.S.C. § 1331 as well as 28 U.S.C. §§ 1441 and 1446, and shows this Court as

follows:

        1.      Plaintiff has sued defendant in this civil action which is styled as Maria

Drew-Cushingberry v. Mutual of Omaha, Case No. 20-002971-CK, which was filed

in the Circuit Court of Wayne County, Michigan.




12031\403664\223516591.v1
  Case 2:20-cv-10822-SJM-APP ECF No. 1 filed 03/30/20          PageID.2   Page 2 of 4




        2.      Plaintiff served defendant’s statutory agent with the summons and

complaint on March 3, 2020; and defendant is filing the notice of removal with this

Court within 30 days of receipt of the summons and complaint on March 5, 2020, in

accordance with 28 U.S.C. § 1446(b).

        3.      Pursuant to 28 U.S.C. § 1446(b), a copy of the summons and complaint

served upon defendant’s statutory agent and filed in the state court action is attached

as Exhibit A.

        4.      This civil action was removable on March 5, 2020, and remains

removable pursuant to 28 U.S.C. § 1331 in that the civil action served by plaintiff

on defendant’s statutory agent arises under the laws of the United States; more

specifically, this civil action arises under the Employee Retirement Income Security

Act (“ERISA”), § 502, 29 U.S.C. § 1132 in that plaintiff seeks short-term and long-

term disability benefits under an employee welfare benefit plan governed by ERISA

and insured by defendant in accordance with Policy No. GLTD-0622G issued by

defendant to employer Alternative for Girls covering eligible employees subject to

the terms, conditions, and limitations of Policy No. GLTD-0622G.

        5.      This civil action is being removed to the Eastern District of Michigan,

Southern Division, the district and division embracing the place where the action is

pending. See 28 U.S.C. § 1441(a).




                                            2
12031\403664\223516591.v1
  Case 2:20-cv-10822-SJM-APP ECF No. 1 filed 03/30/20            PageID.3   Page 3 of 4




        6.      Written notice of filing this Notice of Removal will be sent to plaintiff

via her counsel of record and provided to the Circuit Court of Wayne County,

Michigan, as provided by 28 U.S.C. § 1441(d). A copy of the notice provided to the

Circuit Court of Wayne County is attached as Exhibit B.



                                       Respectfully submitted,

                                       CLARK HILL PLC



                                       By:       /s/ James E. Brenner
                                                 James E. Brenner (P11178)
                                                 Mark W. McInerney (P29077)
                                                 500 Woodward Avenue, Suite 3500
                                                 Detroit, MI 48226
 Date: March 30, 2020                            (313) 965-8300
                                                 Attorneys for Defendant




                                             3
12031\403664\223516591.v1
  Case 2:20-cv-10822-SJM-APP ECF No. 1 filed 03/30/20         PageID.4   Page 4 of 4




                            CERTIFICATE OF SERVICE

        I state that on March 30, 2020, the foregoing paper was filed with the Court

via the ECF system and service was made upon counsel for Plaintiff, by U.S. Mail

as follows:

                                 Gad L. Holland, Esq.
                            500 Griswold Street, Suite 2435
                                  Detroit, MI 48226


                                        /s/ James E. Brenner
                                        James E. Brenner (P11178)
                                        500 Woodward Avenue, Suite 3500
                                        Detroit, MI 48226
                                        (313) 965-8300
                                        jbrenner@clarkhill.com
                                        Attorneys for Defendant




12031\403664\223516591.v1
